Citation Nr: 1610950	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical spondylosis with degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1989 in the Air Force.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board notes that jurisdiction was subsequently transferred to the RO in Oakland, California.  

This matter was previously remanded in October 2012 for additional development and the case now returns for further appellate review.

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee condition as secondary to the service-connected right knee disability has been raised in a November 2015 Veteran's Supplemental Claim for Compensation.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, it appears that the March 2015 supplemental statement of the case was not sent to the Veteran's current address of record.  In this regard, it was sent to him at an address on Waterwillow Drive in Sacramento and was returned as undeliverable and noted a forwarding address on Roesboro Circle.  Furthermore, subsequent communication from the Veteran reflects an address on Roesboro Circle.  However, it does not appear that the AOJ reissued the March 2015 supplemental statement of the case to the Veteran's proper address.  Such should be accomplished on remand.

Additionally, the Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, the Veteran's file contains a May 2015 letter notifying the Veteran that he is entitled to SSA disability benefits as of January 2015.  While a separate letter awarded disability retirement from the State of California based on his right knee disability, the May 2015 letter does not specify the underlying disability(ies) for which SSA disability benefits were awarded.  The record does not contain the medical records used in making such a determination.  As the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  As such, a remand is necessary in order to obtain all medical records relied upon concerning the Veteran's claim for SSA benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Accordingly, the case is REMANDED for the following action:

1.  Reissue the March 2015 supplemental statement of the case to the Veteran's current address on Roesboro Circle. 

2.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




